Title: To James Madison from Robert R. Livingston, 12 July 1807
From: Livingston, Robert R.
To: Madison, James



Dear Sir
ClerMont 12th. July 1807

I ought long before this to have returned you my thanks, & those of Coll. Livingston for your kind compliance with our request in forwarding to him the passport & dispatches, with which he sailed the 21st. of last month for Bordeaux.  But indeed my mind has been harrassed by anxiety on his departure, & that of my daughter & two of her children, who accompanied him.  As they all lived in the house with me, their absence has made a great breach in my society & enjoyments.  I do not see how the president could avoid sending back the treaty, if it were only for the reasons which he has himself had the goodness to mention to me, tho, if I am rightly informed, there are others that render it extremely exceptionable.  The article relative to the India trade is, I am told, even worse than that in Mr. Jay’s treaty, that, to be  this, deprived us of the coasting trade in India, an object of great moment, particularly to the northern states, whereas, this I am told compels us also to return from India directly to our own ports, & forbids that direct trade with Europe which has been hitherto so advantagiously carried on.  Your Letter seems to have been written in the spirit of prophecy when it says "that whatever Treaty you may make harmony & good will can not be lasting between the parties if the most efficacious remedy be not applied to the atrocious behavior of the british ships of war, &c. "  Their last act outrages all that preceeded it & calls for very strong measures in return.  I do not know whether I have judged rightly, but I fear, that our ministers at St. James’s have treated this matter with too much delicacy, & that there has been less energy in their notes, than in their instructions.  I have read with pleasure the presidents proclamation, & I sincerely wish that it had had, as it should have had, the effect to calm the effervescence of the moment, for certainly without some better reason than I have yet heard assigned, we should not believe this an authorised act of the british government, & when so much of our national happiness & prosperity depend upon the preservation of peace we should not rashly rush into a war.  Even the gaining of time is very important, since the parties in Europe run too fast not to be soon out of breath.  If therefore there ever was an occasion for a special, & solemn Embassy to preceed violent measures, it is now, even tho you should have just cause to confide in the firmness, decision & energy of your present Envoys.  But with every precaution I fear that this business will terminate in war, not only because of the actual, & violent provocation, which may probably be followed by others of a similar nature, but for a much worse reason, which forever mingles itself in our public measures.  I mean the selfish views of the political Demagogues.  The federalists; of course wish for war or any thing else that will embarass the administration.  The leaders of a party here, & I believe in Pensilvania have it in view to appoint Mr. Clinton president.  They think, as he has the name of a military man (without however having ever displayed the smallest portion of military talents) that in case of a war he will be preferred.  They will therefore urge on violent measures, & endeavour to throw contempt upon all that the president or you (whom the public voice has named as his successor) do  Should the president, contrary to the wishes of those who respect the wellfare & dignity of the country refuse to stand another election, Chetham who acts by orders, & Duane will do all in their power to render his station disagreeable to him as far as they can do it, with the smallest degree of consistency.  If therefore a war is to be forced upon us, either by the violence of our enemies, or our internal dissentions, it will probably commence by the capture of an immense property now afloat, & the destruction of such of our towns as are more exposed.  Under these circumstances, it would be worthy of consideration, whether an embargo would not be proper, that we may keep what we have at home and daily get more of our seamen & property out of the reach of the piracy of Britain so as to have, with the debts we owe them, a ballance in our hands to compensate the injuries we may receive.  The merchants seem prepared for this.  It would be a strong evidence of our serious intent.  It would strengthen the hands of your Envoy who might from thence be enabled to shew our determination, & place in a just light the evils we have in our power to bring upon an enemy.  Canada & Nova Scotia are within our grasp, & the aid we could afford Spain would wrest from Britain the acquisitions she has lately made in south America.  At all events, this measure, & every other that speaks the energy of our government accompanied by such others as will manifest a wish for peace, but a determination not to purchase it by dishonorable concessions, would serve to defeat the intrigues of those who wish to place the power in other hands, & who would not scruple to avail themselves of a public calamity to effect their object.  You have my dear Sir, to save us not only from foreign aggressions, but from the disgrace of falling into the hands of ignorant dotage at home.  With sentiments of the highest esteem I am Dear Sir Your most Obedt. hum: Servt.

Robt. R Livingston

